DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of a method for making a semiconductor device as defined in the above allowed claims, comprising particularly the steps of: forming at least one recess in a lead frame, the recess being located in a disposal region and having an end that is open in a thickness direction, wherein the  lead frame having an obverse face and a reverse face spaced apart from each other in the thickness direction; mounting a semiconductor element on the obverse face of the lead frame; forming a sealing resin covering the semiconductor element; forming a groove on the reverse face of the lead frame; and removing a portion of the lead frame and a portion of the sealing resin along the disposal region that is narrower than and overlaps with the groove as viewed in the thickness direction, the removing being performed with respect to an entirety of the lead frame and the sealing resin in the thickness direction, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-E are cited as being related to a method for forming a leadframe-based package structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHOUXIANG HU/Primary Examiner, Art Unit 2898